  Case 2:20-mc-00014-JRG Document 1 Filed 12/14/20 Page 1 of 2 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                              §
                                              §
                                              §
 In re: DMCA Section 512(h) Subpoena          §       MISC. ACTION NO. 2:20-mc-14
 to YouTube, LLC                              §
                                              §
                                              §
                                              §


 PETITIONER BOBBY GOLDSTEIN PRODUCTIONS, INC.’S NOTICE OF REQUEST
  FOR ISSUANCE OF DMCA SUBPOENA TO IDENTIFY ALLEGED INFRINGERS
                    PURSUANT TO 17 U.S.C. § 512(h)

       On December 14, 2020, Petitioner Bobby Goldstein Productions, Inc. requested that the

Clerk issue a subpoena to identify alleged infringers pursuant to the Digital Millennium Copyright

Act’s (“DMCA”) subpoena provision, 17 U.S.C. § 512(h). Copies of the request, the declaration

of Jeffrey R. Bragalone, and the proposed subpoena are attached hereto as Exhibits 1, 2, and 3,

respectively.




                                                  1
  Case 2:20-mc-00014-JRG Document 1 Filed 12/14/20 Page 2 of 2 PageID #: 2




Dated: December 14, 2020                                  Respectfully submitted,

                                                          /s/ Jeffrey R. Bragalone
                                                          Jeffrey R. Bragalone
                                                          Texas Bar No. 02855775
                                                          Daniel F. Olejko
                                                          Texas Bar No. 24108897
                                                          Christian Snyder
                                                          Texas Bar No. 24093179
                                                          BRAGALONE CONROY PC
                                                          2200 Ross Avenue
                                                          Suite 4500W
                                                          Dallas, TX 75201
                                                          Tel: (214) 785-6670
                                                          Fax: (214) 785-6680
                                                          jbragalone@bcpc-law.com
                                                          dolejko@bcpc-law.com
                                                          csynder@bcpc-law.com

                                                          Counsel for Petitioner
                                                          Bobby Goldstein Productions, Inc.


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this 14th day of December, 2020.

                                                          /s/ Daniel F. Olejko
                                                          Daniel F. Olejko




                                              2
